—Order, Supreme Court, New York County (Herman Cahn, J.), entered on or *348about September 1, 1998, which, insofar as appealed, from, granted defendant’s motion for a preliminary injunction prohibiting plaintiffs from distributing or otherwise dissipating any refund received from the New York State Department of Taxation and Finance and directing them to deposit such money in a separate interest-bearing account, unanimously modified, on the law and the facts, to the extent of directing defendant to post a bond as a condition to such injunctive relief, and remanding the matter for the purpose of fixing the amount thereof, and otherwise affirmed, without costs.
The motion court properly granted a preliminary injunction in order to maintain the status quo pending resolution of this dispute between partners, but should have required defendant to post an undertaking (CPLR 6312 [b]). Concur—Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.